DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.       Authorization for this examiner’s amendment was given in an interview with Mr. Kyle Konz (reg # 68,910) on October 18, 2021.
The application has been amended as follows: 
Claim 6, lines 2-3, “one of the pair as the fourth wall” should be -- one of the pair of the interconnected hairpins as the fourth wall --.
Claim 14, lines 1-2, “the pair have an insulator” should be -- the pair of the hairpins have an insulator --.
Reasons for Allowance
3.	Claims 1-3, 6-8, 11-15 and 21-25 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a thickness (T) of the body (102), measured between the upper and lower surfaces, is greater than a distance (D1) between the opposing first and second walls (122, 124) and is greater than a distance between the opposing third and fourth walls (126, 128) (see figs. 4 and 5 below) -- in the combination as claimed.

    PNG
    media_image1.png
    612
    632
    media_image1.png
    Greyscale

Claims 2, 3, 6 and 8 are allowed due to dependence on claim 1.
Regarding claim 7 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the jumper (100) further includes joining portions (104) in which the holes (120) are located, each of the joining portions (104) having walls each with an inner surface that forms a portion of the perimeter of the first hole (120a) and an outer surface forming a portion of11FMC 9379 PUS 84114901an exterior of the body, wherein widths (W) of the walls, measured between 
Claims 21-25 are allowed due to dependence on claim 7.
Regarding claim 11 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a thickness (T) of the body, measured between the upper and lower surfaces, is greater than a diameter (D1) of the first hole (120a) (see figs. 4 and 5 above) -- in the combination as claimed.
Claims 12-15 are allowed due to dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834